         Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 1 of 14 Page ID #:11
.Jud d3 19,09:55a        American Camforf Hospice                            818-861-7309                                 p.9




                                                                                                          i       ~'a
                                                                                        ,~            P

                                                                                   ti        4.


                  NICOLA T. E~&I+7NA
                j Un'ted States Attorney
         2        BRANDON D. E'OX
                  Assistant United States Attorney                                                ~              r,~      ~3
                  Chief, Criminal Div~.sion                                                       ~
                  BEPiJ'Ar1I1~ R. BARRON                                                                         ~r
         9        Assistant Unified States At~arney                                                            y ~~„~;,   r—    '~'I
                  Chie~. Santa .~n.a branch 3ffice                                                                ,r-~     ~
         5        CHARLES E. FELL {Ga1. Bar Na. 2~.~3Q9)                                                      i~.~ ~      c'~   C
                                                                                                                                "
                 Assistant C~ni~ed States ~tt~rney                                                                              t"'~'!
         6     ; Santa Aga Bra~ck~ O£~fiCe                                                        i           :~`
                                                                                                               ~~°=~w'
                                                                                                                    ~;_   --~
                                                                                                  ~            y-~:~
                         411 West Fourth Street, Suite 5000                                                      ~.:-;.   tv
         7               Santa Anar California 927D1
                         Telephone: (7141 338-3542                                                               ~_`=     cn
                                                                                                                 :~v_~    c;~
        8                E'acsimile: (714) 336--3561                                              I
             i           E-mail._     char_es.e.pe112@usdaj.c~ov
         9
              Attorneys for F1.aintifiE
     10       UNITED STATES Off` AMEAiCA

    11                                     GNITED STATES DTSTRTCT CO~'RT

    12                             FflR ~'HE CE1VT12AL b2Si'~ICT OF' Cr'~LIFORNIA

    13       t7NITE~ STAVES 4F AMERTCAf                      No. ~.I"I- CO~~
                                                                             rZ~IL
    L4                     Pkaintiff,                       PLEB AGREEMENT FOR BEEEND~,NT
                                                            H~KOP ~AKARY1~i+~
    15                           ~r.

    16       IiAE{OP ZAKARYAN,

    17                    Defendant.

   I8

   19               1.     This constitutes tY:e plea agreement between HAK~P ZAFSAR~'IaN

   20        S"defendant"j and the CTnited States Attor'neyrs O~fz,ce for the Centra3.

   21        p~stri+ct a~ CGZifar~ia {the "USAO") in the investigation o~ bank

   ~2        fraud.      This agreemer_t is ~imi~ed t~ the USP_D and cannot hind. any

   23        o~hez federal, stag, local, or foreign prosecuting, enforcemexxt,

   2~4       admirexstrative, or regula;.ory au~harities.

   2~                                        DEFENDAAiT''S O$FaI:3k`I'z4NS

   26               2.    ne~endar_t agrees ~a:

   27                     a,     Give up -the right ~v indictment bu a g_and ?ury and,

   28        at the earliest opportunity rec~uested by the USAG and provided by the
            Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 2 of 14 Page ID #:12
J,ul 03 1~,09:55a        American Comfark Hospice                        81$-861-7309   p,~




         i    Court, appear and plead guilty to acne-court info_mation in the foam
         2    attached to tzis agrees~tent as Exhibit A or a substantially ~~~il~~
        3     formr whic;a c~arges defendant with bank fraud in violation of 18

        4     U.S.C. ~ 1344;23.

        5                   b.     Not congest facts agreed to in this agreement.
        6                   c.     Abide by all agreements regarding sentencing contained
        7     in this agreement,

        8                   d.     Appeax far aJ.1 court appea.~ances~ surrender as ordered
      9       far service of sent~r_ce, obey all conditions of enp bond, and obey
    10        ax~y other ongoing co~:r~ order in phis matter.
    11                     e.      Not commit any crime; however a_fenses that would be
    12       excluded fog se~tancing purposes index United Stakes Sentencing
    Z3       ~t~ide3.ines ("U.S.S.G." ar "Sentencing Guidelines") § 4A~.Z~c} are not

    14       w_th~n t~h~ scope of this a~re~ment.

    15                     f.     H~ truthfa3 at all times with the United Stakes
    15       Probation and Pretrial Services Q~~ice and the Ca~r~..

    17                     g.     Pay the applicable sp~;cial assessment at ar before the
    ~8       tame a~ sent~ncin.g un.Zess defendant licks the ability to pay and
    i~       prfor to sentencing submits a eomp.~~~ed financial sta~emen~ on a form

   20        to b~ provided b~~ the USAO.

   21                      h.     Make restitution a~ or before the t~.me of sen~encina,
   22        and nc~t seek the discharge of ar.y x~estitu~i.cn obiiga~ion, in ~rhal.e ar

   ~3        in past, in any gres~n~ or future bar_kruF=cY ~r~ceedinq.

   24                                         ^HE US~,O' S OBLIGATTQNS

   ~5               3.    The t7~A~ agrees to:

   26                     a.     Not con~es~ fa~~s agreed to ~.n phis agreement.

   z~                     b.     A}~id~ ka~ all agreements regarding sentencing contain,e~

   28        in this ~.greement.

                                                       2
          Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 3 of 14 Page ID #:13
~u10319.,09:55a        American Comfort Hospice                         818-861-7309         p.3




      I                   c.      A~. the time of sentencing, px~vided that defendant

      2      demonstrates an ac~ep~ance of respansibili~y for the o~fense u~ to

      3     and inclucling the tYmz of sentencing, recommend a two-level reduction

      4     in the applicable SQri~e~.cing Guide~,i_-~es offe:~~e 1ev~1, pursuant to

      5     U.S.5 _ G. § 3 1.1, and recom-~end end, if r_ecessary, move far an

      6 ~{a3ditional one-I~vel reduction if avaa.lable wader that section.

      7 ,                 d.     Recommend that defendant Iae sentenced to a term of

      8     i~tprisanme~t ~o 'nigher than the low end e~ the applicable Sentencing

      9     Guidelines ~a~ge, provided that the offense level used by the Court

    1Q      to determine that range is 1.1 or higher and provided that the Court

    11      does not depart downward in offense level Q~ eri~:in~I histor~F

    12      c~te~ary.      ~'or purposes o~ this agreement, the low end of the

    13      S~nten~inq Guidelines x~ang~ is that defined by the Sentencing Tabre

    14      in U.S.S.G. Chapter 5, Part A, r~~~.thout regard to reductions in the

    15      t?rm of itnprisaraz~ent that may be permissible through the subst=.tution

    16      of community aanfinement car home detention as a result a~ the offense

    1'7     level falling withi-~ Zane B cr Zone C c~~ ~h~ Sentencing Table].

    1$                                        NATURE OF T3~E dF`'ENSE

    19            9.     De~'endant understands that for defendant to be gua..lty of

    20      the 4~ime charged the sale cunt o~ she a.nformatian, that is, ba~tc

    21      fraud s in violation o~ Ti~1e ~8, Unified Sates C~cie, Section i~44(2),

    22      the fo1J.o~aing mtast be true:         (1; de£endanL knowingly carried out a

   23       scheme or plan ~o obtain ma~ey or properly from               w~iis   E`argo Bank,

   2~       t~.A., by making false statemezxts ar promises; (2) defendant kneVr that

   25       the statements ar prami5es t~re~e false; ~3) the statements ar prorn.ses

    26      wexe ma~e~ial.: ghat is, they had a natural ~.endency to influence, ox

   27       were capable of in~l~.encing, a ~a.nancial. i.nstituta.on to part with

   28       money ar p~opexty; (9} defendant acted with the intent to defraud;

                                                      3
           Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 4 of 14 Page ID #:14
Juf 03 1~,09:55a        Arrterioan Comfort Hospice                        818-867-7309       p.4




         I    and ,5) We=1s Fargo Bank, N.A., was federally insured.

       2                                         PENALTIES AND RE~TiTt7T~'ON

       3           5.       Defendant understands that the sta~Cutory maximum s~nten.ce

       4 ~ tha~ the Court can impose fox a violation of Title 18, United States

       5     Code F Section ~.3t4, is: 30 years' imprisonment; a five-year pexitsd of

       .6    super~Tised release; a dine of $1,000,OOq ~r twice the gross gain rsr

       7     grass lass resulti:zg from the offense, s~hiche~~er is greatest; and a

      8 ~ mand~tary special assessment of $1p3.

      9            6.      Defendant uzder~tar_ds that supervised release a.s a period

     1Q      o~ -t_me fo~.l,owing imprisonment ~uxing which defendant wzl,l. be subject

     LI      to various restrictions and requirements.                 L~efendant understands tY~at

     Z2      if detex~dant     '[y.10~c'i'~4'S   ane a~ more a~ the conditions of any supervi4ed

     l3      reZ~ase imoased, d~~endant nay be returned to przson for a~.l or part

     14      off' the texrn ~f supervised release authorized by s~a~ute far the

     15      o.ffer~se that resulted in the term o~ sup~rv.ised release{ which cau],d

    16       result ir_ defendan~. serving a dotal ~e               a~ i`nprisonment gxea~er khan

    17       the stat~:tory maximuir. staffed above.

    1~             7.      Def~ndan~ understands that, b~ pleading guil.tyr defendant

    19       may be giv~.r_g u~ valuable government. benefits anti valuable civic

    is       rights, sacY~ as the right to vote F the x:~ght to possess a firearm,

    21       'the rigat to held office, and the right to serve ~~ a juror.

    ~z       Lle~encia;tt ur_derstands that once the court accepts defend~ntr s guilty

    ~s       plea, it will be a federal felony fo= defendant to possess a firearm

    24       or ammunition_         Defendant understands that the consriction in this

    25       case may also subject defendant to various other collateral

    26       conse~uerces, in.cl~ading buff not J.imited to revocation of pxobatio:~,

    ~7       paro~.e, or supervised rele~.se in another ease and suspension or

    2B       re~~acation of ~ professional license.               Defendant understands tha~G

                                                           4
           Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 5 of 14 Page ID #:15
,Iul 03 'I~, 09:55a        American Comfort Hospice                    818-861-7309          p.5




                unanticipated collateral conseq~xences will. mot serve as grounds to

           2    ~ithdxaw defsnciant's guilty p],ea.

                        8.    Defendant understands that, if defenaant ~.s rot a Onited
          9 ~~S~ates citizen, the ~'~lony convietien in this case may subject

         5     clefer±dant ta: removal., also knoVm as deportation, wh~,ch may, under

         6     some circumstances, be mandatory; denial o~ citizenship; and denial.

         7 ~~ o~ adr:i~ssian to tihe Unified Sates in ~h,e future.          The court cannot,
         S     and defendant's attarne~r also may nod be able to, advise de endant

         9     fu1.Iy regarding the immigration conse~uerces of the felony conviction

     10 i in this case.              i~efendant understands ghat ur_expected imm~.gratio~.
     11 . consea,~uences *.~ilJ. not serve ~s gxaunds to withdraw defencian~C's guilty

     12        P1.ea.

     13               ~.     Defendant understands that defendant ~ri1.1 be requa.red to

     is        pay tu1.1 restitution to ~~e victim a~ the offense to =which defQndant

     15        is pleading guilty,           Defenclar_t agxees that, in x~tuxn fnr the USAO`s
     l~        coznp~..zanae with its ~bl~.gations under this ~gzeementr t~.e Court mad*

     ~,7       order xestitutian ~o persons otter ,ran the victim of the offense to

     18        which defendant a.s pleading quilty and in amaun~s gr~atex than those

     ~.9       alleged in the count tq which defendant is pleac€ing guilty.           In ,
    20         part~cu7.ar, defendant agzees that the Court may order restitution t4

    2],        an~r uictim of any ~~ the ~allow~.r►g for any losses suffexed by ghat

    z~         victim as a result: any rel.e~vant ca~auc~, as defined in U.S.S.G.

    as         ~ IH1.3, in connection with the offense to which defendant is

    24         pleading guil~y,         The parties currently believe i;ha~ the ~gplicable

    25         amount of res~itution is approximately X29,453.04, bud xecagn.ize and

    26         agree t'aat tail amount could change based on facts ghat come to tie

    27         ~~tentior. of the parties prier to sentencing.

    2~

                                                        5
           Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 6 of 14 Page ID #:16

.iul 03 19,09:56a     American Comfort Hospice                     81$-$61-7309         p.6




        I                                        FACTUAL BASIS

        2           ip.   Defendant adr.~its that defendant is, in fact, guy lty of ~rl~e

       3     offense ~o which defendant is agraeing to pled guilty.               Defendant

       4     and the USAO agree to the statement of fads provided b~elcw and agree

       5     that this statement of facts is sufficient to support a plea of

       6 ~ guilty ~o the charge described in this agreement and ~o establish the

       7     Santencing Guidelinas factors set forth in paragraph 12 below but is

       8 r, not meant to be a complete recitation of a11. facts relevant to the

       9 i underlying criminal conduct or G11 f«cts known tc e_ther party that

      10     relate to that Gor_d:zct.

     11             During aZJ. relevant rime periods to this Plea Agreement,

     1Z     defendant w~xs a branch manager at a Y~Tells Fargo branch in G_endal~,

     13     Califarnia~ which bank was federally insured.           Qn o~ about July 24,

     1~ ~ 2014, defendanfi used his position as branch manager to '~unfxe~ze" ~

     1.5    We11s Fargo rank
                        r.~  account ending in 5 32, which had been Frozen dui '~a

     16     suspected fraud.         €defendant caked the bank's lass prevention

     Z7     department and provided false ~nfo~mation to unf~~~ze the bank

     7.6    acco:xn~, whack caused the account to be unfrozen. .D~fen~an~ unfroze

     I9     that bank account even though he knew he should not, because he was

     20     paid more t3~ax~ $3,000 cash by the schemersF inc_udWng '~.U. ~ ~o der so.

     ~1     0~ the same day that defendant ur~~~oze ghat bank account, he assisted

     22     the other schern.ers to then withdraw $29,453.04 ~ror_t ghat bank

     23     accrauntr ~:13Ch eras wa.~hdrawn in cash from the Weds E'a~g~ laranch ire

     24     Glendale, California.           De.~endant knew that thQ schemers were

     25     defrauding one bank by using fraudulent a.dent_ties.            Defendant also

     26     assisted ~%xe sc~emers ~o unfreeze a~h~r bank accounts in exchange for

     27     caa~ payu~~nts.
                   YA            The parties agree that far purposes of this Plea

     ~8     Ag~~ementF the loss to Wells Fargo Bank ~.s $~9,~53.04,
                                                     6
         Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 7 of 14 Page ID #:17
Jul03 '1,9, 09:58a        American Catnfort Hospice                           818-861-7349       p.7




        I                                             SENTENCING .E'ACTORS

        2              11.    Defendant understands that in determining ce~e:~dant's

        3    sentence ~.he Ct~urt _s required to calculate ~Ze applicable Serz~encing

        4    Guidelines range an~i t~ consider that ranger possible c~ex~artures

        5    undeM the Sentencing Guidelines, and the other sentencing fac~fl=s yet

        6    forth. in 1.8 U.S.C. ~ 3553,ay.               De~~ndant understands that the

        7    Sartencing ~uidel~.nes are advisoxy onZy~ that dafandant car_~ot ra~v-~e

        s    any expect~.tion of ~~ceiving a sen't~nce ;~ithin t'~e calc~:l.a~.ed

        9    Sen~e~zcinq Guiaelines range, and that af~ex cons;,derin~ the

      10 ' Se~.tencing Guidelines and the other ~ 3553ta> factors, the Laurt will

      11     be free ~a exercise its di~cMeti.on to zmpose any sentence it ~in~

      7.2    ap~rvpri.ate up ~o the maximum set 6y statute for the crime o~

      13     eonv~.ction.

      14               12.    Defendant and the U5A0 agree to the fallowing applicable

      Z5     Sentencing Guidelines factors:

      16             Base t7ftense Levu:                         ?           U.S,S.G. g ~E1.1(a)(1a

      Z7             $15k < Liss < $4Qk                          +4    U.S_S.G. 5 281.1 (ka) (1, ~C;

      i~             ~bus~ of posi'tian o~ trust;                +2                 U.S.S.G. ~ 3B1.3

     :~9     De=endan-~ and ~Che US~o reserve the right to arcue ghat additional

      20     specifa.c a~~'ense characteristics, adjus~~nents, and departures under

      21     ~.he Sentencing Guidelines are appropriate.

      22               ~.3.   Defendant uncierstan~s that there i.s x~~ agreement as to

      23     defen.d~nt's crima.nal history or criminal history category.

      24               19.    Defendant and the US~O reserve the right to argue fox a

      25     sex~te~nce ouCside the sentenciz'q rarF.ge established bar ~~e Sent~ncin~

      Z~     Guidelines based or ~kae factors se-~ ~'or~h in 18 U.S.C. ~ 3553 tal t~) f

      z~      ia) ~~3r (a)(~), ~~1 ~~i, and tal t~).
      ~s
                                                             7
             Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 8 of 14 Page ID #:18
Jaul 0319,09;57a         American Comfort Hospice                       818-861-7309           p.8




         x                               WAILER ~F C~NSTI`TUTZaNAL RIG~iTS

         2          15,     Defendan~ Understands that by pleading guil.~y, defendant

         3     gives up the follcawing rights:

         4                  a.     The right to persist in a p=ea of not ~uil.ty,

      5                     ~.     The ra.ght ~o a speed; and public tx_al by jury.

      6                     c.     The .right to be represented by counsel -- 4.rad if

      7        necessary save tt~e couxt appoint counsel -- at trial..             Defendant
      S       understands, howevex, that, defendant retains the right ~.ti be

      9       represented b~ counsel -- and if necessary have tie court appo.znt

    ~.0 ' counsel --- at every q~her stage or the proceeding.

    11                     d.     fire right ~o be presumed innocent end to have the

    12        burden o~ proof placed ~n the government to prove de~endan~ guilty

    13        beyond a reasonable dot~b~.

    14                     e.     3'he right to confront and crass-~xar~ine witnesses

    15        agai.:~st aefe~~an~.

    ~6                     f.     The r~.ght ~o tast~.fy and to pwasent evidence ~n

    17        ~ppasitio~ to the charges, including the r_ght t~ compel the

    18        att~~da~ce of wi~nesses to testify.

   19                      g.     TY~e right n~~ to lae compelled tv testify, end, if

   2~         ~efenGant crpse nog to testify cr present evidence, ~o have that

   21         c ~oice not b~ used against defendant.

   22                      h.    ~y and all rights to pursue any af~i~native defenses,

   2~         Fourth nanenclment or F~.f~h Amendt~~nt claims, and other pretrial.

   2~4        motions that have been fi7.ed         Q. C04t~.~   be feed.

   ~5 '~                                WAISJER OF APPEAL CiF C~NVICTIQN

   2~              16.    Defendant u~derstar_ds that, with the exception of an appeal

   27         basted an ~ claim that de~endant'~ s ~uilt~r plea were in~rol.un~Cary, by

   ~8         p].eada.ng guil.~y ctefer_dant zs waiving and giving up any right t~

                                                        8
           Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 9 of 14 Page ID #:19
J,u103 7~~,09.v7a         American Comfort Hospice                    $18-861-7309       p.9




          1    appeal defendant's ^onviction on the offense ~o whi.ch defendant is

       2        Leading guilty.          Dafenda:~t understands twat 4his wai~crer includes,

       3      .but is .not 2imited. to, arguments that the s~atu4e ~o which defendant

              is pi~adin~ guilty uncanstitu~ional, and any and a1J. eJ.ai.zrs that the

       5      sta~.er:~ent of facts pravideG herein is insufficient to suppa~-t

       6 ' defendant's plea o~ guilty.

       7                     WAITER OE APPEAL UE SENTENCE AND CpI.+T~ATERAL ~xTTACK

      8             I7.      Defendant gives up the right to appal all. of the

      9 ~ fo.11owinq: (a} ~h.e procedures and calculations used to determine and

     1~       impose any portion of the sentence; #b) the term ~f imprispnment

     11       imposed by the Court, including, to the extent permitted by law, wl~e

     12       c~nsti~utional_ty ar l~gal~.ty of defendant's s~zte~ce, provided iT is

     W3       s~rithin the statutory maximum; (c} the fine imposed by rY~e a4urt,

     ~.4      provided it is w thin the statutory maximum; (d) the berm of

    15        probation ox supervised release imposed by the C~ur~, grc~vided it is

    1&        witih~.n the statutory maximum; and {e~ an~T o£ the following ccnd~ticns

    1?        a~ probation or supervised release imposed by the Court: the                     'i~

    18        cnndit~.ors yew for~.h i.n general Order 18-3.0 0~ this Court; the drug

    19        testir_g canc~i~ions mandated by ~8 U.S.C. ~~ 3563~a)(5) and 353{d);

    2D        the alcok~ol and drug use conditions authQr~.~ed by ~6 U.M.C.

    21        § 3563 ~i~ i (7); and any concitians of probatior_ ar supexvised re~.easa

    ~~        .greed ~a by defendant in pa~agrapk~ 2 above

    23              18,     aefer_dant also cures up any right to. bring a post-

    24        co:~victior_ collateral a~.~aci~ an the conv:~ct~ons or sentence, except a

    25        Bost-conviction collateral attack based ~n a claim of ineffective

    26        assis~ance of counsel., a c=aim of newly discovered ev~,dence, ax an.

    2'7       ex~li:itly retroactive change in ~~e applicable Sen~en~ing

    28        Guidelines, se~.te~.cinq statutes, or statutes o~ conviction.
         Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 10 of 14 Page ID #:20
~u103 1~,09:58a          American Comfort Hospice                      818-$61-7305      p.10




              Defendant undcr~tLnd;~ that this waiver ir_cli;;des~ bud is srvt- 1-ii~tit~c:l.

         2    to, arguments that the statutEs ~o which defer_~ant is pleading guilty

         3    are uncons~.itatianal, and any and all claims than the statement of

              facts provided herein is insufficient to suppprt defendant's pleas o~

        5

        6          19.     The USAO agrees ghat, prpvided (a} all portz.ons a~ the
     7       sentence are at ox below the stGt~utory maximum sgec.fied abo~Fe anal

     8       (b) ~h~ Court imposes a term of imprisonment corresponding to ~ fina.l

     9       offense I.eve~. of 11, the US?~C} gives up its right to appea_ any

    10       portion of the serfi.er_ee.

    11                               RESULT' OE W~THDR~1t~IA.L OF GUILTY pI,E~

   12              24.     De;Eend~n~ agrees tha: if, a~tez entering a guilty plea

   13        pursuant to this agreemen~, defendant seers to witk~clraw and succeeds

   ~4        in withdr~w.inq defe:~dant`s g~;ilty plea on any basis ether than a

   ~.5 I claim and Finding that e:t~ry inter taxis plea agreement was

   1€        introluntary, the ~ the USAb wi11. be relived o. x.11 of its obliga~C~.ons

   17        under phis agreement.                                                              1

   ~.S                                    EF'F~CT~'VE BATE OF AGREENEPtT

   19             ~1.     This agreement is effec~ive upcn signature ancf executian of

   ZQ        all required certifications by de~endan't, defendant's cpunse]., and an

   za~       Asszstan't Uni~.ed States A~torney,

   22                                           BREACH OF AGREEMENT

   23             22.     ~e~endart agrees thaw i~ defendant, a~ any t~m~ after the

   2~        signature of phis agxeemer_t and execution t~~ all required

   25        certifications by de~endartr d~e~enclant's counsel, an,d an Assistant

  26         7nited States .Fi~~orneyr kr_owingly vio~at~s or fails to per~artn any t~f

  27         iefendarat's obligatians under this agx'ee~:~ent ("a breach"), tl~e [~SAQ
          Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 11 of 14 Page ID #:21
Jf~l U3 1 ~, Uy:b8a         Amencan L;arrr~orE Hosp~ae                          tf'I 8-SFi1-f~Uy    p.91




           3       are znaterialf a single $~~~~h ~f 3;h~ 5 ~r;rpP
                                                                   mant- ;Q ~„-~~~,nic~~,t £o~ tint
          2        USAC tv declare a breaci~, and defendant
                                                               sha11 not be deemed ~o ~a~re
          3       cured a breach withoat the express agxee~nent
                                                                     of the U~AC in *.~r~.t~ng.
          4     I If the USAO declares this agreement
                                                         brea~~ed~ and the court finds
          5    ~~such a breach to have occurred, then;
                                                            (a~ i~ defendant has previously
          6       entered a guilty plea pursuant to *his agresz
                                                                    ran~, de~~ndant w~1~ not
          7       be able to withdraw the guilty plea, and (b)
                                                                    she USAO wall be
          8 '~ reliev'~d of X11 its abligations under this
                                                                    agreement.
          9            GOU'R'.~' AND iJNI7EL1 S~"ATES PR4BA`I'SC7Ai       ,F~7D PRETRIAL S~RVSC~S
      ~~                                                 dF~'IC~ NdT PAR~`I~~
     1I               23.      Defendant understands that the Gczizrt~.nr,L.
                                                                             f_~,e Tln,~.ted S~~tea
     I2        Pxa~bation and pretrial Services Uf~ice are not
                                                               parties to this
     i3        ~g~~ement and need not accept any o~ the USAO`
                                                              s sen~.~n~ing
     14        recflmznenda~ions ar the parties` agreements to
                                                               £acts or ~entenczng
     15        ~~ctors.
     16               2~. Defendant understands that 3aoth defendant and she
                                                                              USAO awe
   .7          ~rs~ to: (a) supplement tk~e facts by supplying rel.ev
                                                                      an~ information
    18         to the i7nited States Probation and Pretrial Ser-rices Offic
                                                                            e and ~khe
    1~         Courts ib) correct any and ali factual zniss~aternents r~la~
                                                                            ing to the
    20         Court's Sentencing Guidelines calcL:l,~tions and de~er
                                                                      ~rina~ion of
    21.       sentence, and {c) argue on appeal and collateral revi.ec
                                                                       r what the
    22        Court's Sentencing Guidexines calcu~.ations and
                                                              the sen~en~e it
   23         chooses ~o impose are nod error, althcug'h each part3~
                                                                     agrees ~a
   2~#        mazntain ids ~r~.ew that tie ca1.c~lations zn parag
                                                                  raph 7.2 are
   25         can~~sten~ with the ~~.c~s of this case.                  While this paxagra~h permits
   ~~         both the JSAO and defendant to submit dull and complete
                                                                      Factual
   27         information to the Ut~it~d S~at~s Pro#~at~on and Pretrial
                                                                        Ser~rice~
   2$         Office and the Cour~~ even i~ t1~a~ factual ~n~o.rmatian may
                                                                           ba viewed
                                                              Z1
         Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 12 of 14 Page ID #:22
Jul 0319;08:59a        American Comfort Hospice                              818-861-73Q9            p.'~~




           1    as ~n.consistent with      ~.~'1@ ~aCtS   affr~Qr]   to i n fih i C arxroomont, t.ixs.a

                paragrap:~ does nog affect defendant`s and the
                                                               USAO's obligations not
         3      to contest the fae~s agreed to in tfais
                                                        agreement.
         4            2a,   De=er~dant understands ghat even zf the Court
                                                                          ignores ary
         5      sentencing recommendation, finds facts or
                                                          rn~ches c~nGlus~flns
         6      different from those ~gz~ed to, and/or impt~ses
                                                                any sentences up to tk~e
         7      ~,.aximum established by statute, d~fend~t cannot,
                                                                   ~o_ that reasar_,
         6     witYzd~aw defendant's guilty plea, and defendant will
                                                                         xemain bound to
         9     ful~ili. aJ.l defendant`s obliga~iorzs unaer this
                                                                 agreement. Dependant
     1.~7      understands that no one -- nit the prasecufi~x-;•+..~~L~~~~i~nt's a~.~oxnev,
     1Z        or the Gourt -- can make a ba.r_ding prediction or promi
                                                                          se regarding
     3.2  the sentence defendant wi11 receive, e~~ept t~.at it twill
                                                                     be within
     ~~ i the sta~a~
                     .ory maximum.

    14                                      NO ADDI~'TONAL AGREEMENTS
    15               26.    Deferi.dant understands that, except as set fox~h herei
                                                                                    n,
    ~6         there axe rto promises, understandings, ar agreements betwe
                                                                           en the ~3SA0
    17         and defendant ax' de~endantrs a~torney, and that no additional

    1$         pxamise, unclerstanding r ar agreement mad be entered .info unles
                                                                                 s in a
    19         wz-iting signed by a1i parties ar on tine recor3 iz court
                                                                         .
    2D         //f

    z~         iii
   Zz ref
   23

   ~9 '~

   25

   2~

   27

   ~8

                                                      12
          Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 13 of 14 Page ID #:23

Ju103 19,09:59a         Arr~erican ComforE Hospice                      $1$-861-7309           p.13




          1                    FI+EA AU`ktEEMEN~T PAR`i` OF TT3E GUII,TX PLEA EiEA~It~'G
          2            27.   The ~ar~ies agree .hat this ag~eecnent wi~.l
                                                                                 be considere~
          3     part of t.;~e record of defendant's guilty pica hearing
                                                                        as if the
          4    entire agreement had been read into the record of the
                                                                     proceeding.
          5    .AGREE p Ate ACCEPTED

          6    UA'TTED STATES ~:'~TORNEY'S ~FFTCE
               FQ~ T~-IL CENTR~I.T DISTRACT OF
          7    CP1,TFORMA

               rrzcor~. ~r. x~Nrr~
               gnitsd States Attorney
        9 I              R
     zo                                                                L% ~I~~ ~~ ~~ J ~'
           C     S   AEL~,                                           D~~e
     ~.1 ! P_ss_stan~~i                 tate~~~tvrney
    •z                                                                      ~~~C ~' a7, ~0~9
                , ~.
                .
                                                                     Date
     ~~

    ~~                                                              ~    ~~ ~ ~~ ~
                                                                    Date
    15        Attorney fir Defe~x'c~an~ HAKOP
              ~AKAR~F3.N
    16

    3.7                                      eER`TIFTCA"I(~N OF D~FENbA~fI`
    ~8              I have read tha.s agreement in its entire~y.               I have had enoug~
    19        tS.zne to revie=~v and consider this agreement, and I have carefully antf
    20        th~raughly discussed every park ot" it with my attorney.                 .~ understand
    21.       the terms ~f tnis agreement, and I ~alun~ari~y agree ~a thaw terms.
                                                                                  .
    22        I have discussea the evidence *,~itI~. my a~torne~rr and my attorney has
   23         advised me of my ^igh~s, o£ possible pretrial mntians ghat might be

   z~         filed, o£ possible defenses that might be asserted s.ither prior to or
   25         at trim., of tha sen~~ncing .actors ~e~ ~e+r~h in 18 U.S.C. ~ 3S53taf.
   26         a~ r~ele~ran~ Ser~tencing Guidelines pr~va.s_ons, and of the consec~uences
   27         of entering a,:►~o phis agreement.          No p~'pi:1i5e8 r inducements, or
   26         representations o~ an~r kind have 3a~en made ~a me other than those

                                                       13
         Case 2:19-cr-00397-AG Document 6 Filed 07/05/19 Page 14 of 14 Page ID #:24

Ju1031 ~,08:59a       American Comfort Hospice                         818-861-7309              p.'14




         1     contained in this a~r8em~]a~.         N~ nn~_b~s i-brPat~.nac3 ~r ~r~Yre~ s~~ ;
        2      any way to anter i~.to t"~is agreemen~.        Z am satisfied with ~.h~
      . ^
              represer_ta~ion of rr~y ~t~orney .n this muter, and
                                                                  I am pleading
         4    guzlty becaise I am guilty of the charges and wish t~
                                                                      ~.ake advantage
         5    ~~' the pzomises set forth irz this agreement, and not for
                                                                         any ot~er
                                                 1
         6    reason,


                             9                                         l~
                                                                        r_vC~ T"   ~~ ~Q ~~-J"
              HA    ~AKARYAN                                    Date                    ~~-
             ~pe~endant
         9

     10                           CERTIFSCIS,TION GF DEFENDAN^`S A^TORNEY
     ~~            I an HAROP ZAKAR`~AN's attorney.          I have ~axetully and thcrough=y
     12       discv.ssed-every park of this agreement with my client.                 Further, T
     13      ha~re £u1.ly advised my client of his rights, of possi~J.e p=e~~ia
                                                                                ~                        ~
    14 ~, Motions thaf: might be Filed, of possible d~zen~~s that might
                                                                        be                               ~
    15 asserted either prior to aL a~ tria~, of the sen~.encing factors
                                                                                                 set
    i~       forth in 18 U.S.C. § 3553(.0. of xe::eva~t Sentencing Gui.del
                                                                           in~s
    17       provisions, and of tf-:e consequences ar entering into phis agree;aent.

    18       TQ my knaw7.ed~e: no ,promises, inducemen-~s, or representation
                                                                             s of an3r
    19       kind have been trade t~ my clzent other than those eont~.ined in
                                                                              ttzis
    20       agreement; no one has threatened or forcad xny client in any way
                                                                              to
    21       enter into this agreement; m~ cli.eflt's decision to enter into this

    22       agreement is ~n informed and valun~ary one; and ~~re fa~taal basis set

    23       forth .in this agreement is su~'fici~nt to support iuy client's
                                                                             entry of
    24       a guilty p          u~~       to phis aq-rent.
    25

   26        EL•~N HERK                                          T3at~        y
             A~ army fox D . .e~~cYant HAKOP
   27        ZAKARYAN

   2$

                                                     ~.4
